DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 11-30 have been examined.
Claims 1-10 have been canceled by the Applicant.

Claim Objections
Claim 11 is objected to because of the following informalities:  claim recites “a record to be created in the in the distributed ledger.  Appropriate correction is required.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Specification is silent with respect to “automated banking machine module”, “automated banking machine component”. Correction is required.

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be 

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
In the instance case, claims 11-20 are directed to an apparatus and claims 21-30 are directed to a method. Therefore, these claims fall within the four statutory categories of invention.
The claims are directed to storing data and performing access control which is an abstract idea. Specifically, the claims recite “record to be created…; …store data…; Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve a series of steps creating a record, storing data and service data and selectively limit service data which is a process that deals with commercial or legal interactions because access control is legal interactions including agreements in form of contracts, legal obligations. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claims such as, distributed ledger, manufacturing nodes, first customer node and second customer node merely use a computer as a tool to perform an abstract idea. Specifically, distributed ledger, manufacturing nodes, first customer node and second customer node perform the steps of creating a record, storing data and service data and selectively limit service data. The use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of distributed ledger, manufacturing nodes, first customer node and second customer node, to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of storing data and performing access control. As discussed above, taking the claim elements separately, distributed ledger, manufacturing nodes, first customer node and second customer node perform the steps of creating a record, storing data and service data and selectively limit service data. These functions correspond to the actions required to perform the abstract idea. Viewed 
Dependent claims further describe the abstract idea of storing data and performing access control. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-20 and 29-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 11 recites “the module” in lines 10, 14, 17, 21. It is unclear to one of the ordinary skill in the art is the module refers to an automated teller machine module OR automated banking machine module. (In re Zletz, 893 F.2d 319, 13USPQ2d 1320 (Fed. Cir. 1989), MPEP 2173.02 (III)(B)) which states “Examiners should bear in mind that "[a]n essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process”
Claim 11 recites the limitation "the automated banking machine module" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 and 29 recite the limitation "automated banking machine component" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 and 30 recite “wherein the automated banking machine component is selected from a group…”. The scope of the claim is unclear because automated banking machine component is part of the apparatus/method claimed. (In re Zletz, 893 F.2d 319, 13USPQ2d 1320 (Fed. Cir. 1989), MPEP 2173.02 (III)(B)) which states “Examiners should bear in mind that "[a]n essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process”
Claims 12-20 are also rejected as each depends from claim 11.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-13, 15-23 and 25-30 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 20170364908) in view of Rollins (US 20170193619).
With respect to claims 11 and 21 Smith discloses: 
a distributed ledger (See Fig 1); 
a manufacturer node coupled with the distributed ledger (See Fig 1); 
a plurality of customer nodes coupled with the distributed ledger (See Fig 1); 
the manufacturer node is operable to cause a record to be created in the in the distributed ledger , the record comprising data representative of an device entering a supply chain (See paragraph 0043-0044); 
a first of the plurality of customer nodes is operable to store data into the distributed ledger identifying a device; the first of the plurality of customer nodes is further operable to store data for the device into the distributed ledger (See paragraph 0045-0046); 
a second of the plurality of customer nodes is operable to store data into the distributed ledger identifying a device; the second of the plurality of customer 
the distribution ledger is operable to provide access to the data (See paragraph 0046-0047 i.e. update the blockchain)
Smith does not explicitly disclose: the distribution ledger is operable to selectively limit data provided based on aPage 3 of 8Appl No. TBDNational Phase of PCT/US2017/042163 type of node requesting the data.
Rollins discloses: the distribution ledger is operable to selectively limit data provided based on aPage 3 of 8Appl No. TBDNational Phase of PCT/US2017/042163 type of node requesting the data (See paragraph 0088 and 0113). Therefore, it would have been obvious to one of the ordinary skill in the art at the time invention was filed to modify the Smith reference with Rollins reference in order to keep activities private (See Rollins 0004).
With respect to “the record comprising data representative of an automated teller machine module entering a supply chain; data identifying a first automated banking machine where the module has been installed responsive to the automated banking machine module being installed into the first automated banking machine; service data for automated banking machine module while the module is installed in the first automated banking machine; second automated banking machine where the module has been installed responsive to the automated banking machine module being installed into the second automated banking machine; service data for module while the module is installed in the second automated banking machine” these are nonfunctional descriptive material because these limitations just describing the data, while the description of data is not used to perform any of the recited functions/method steps. Therefore, it has been held the nonfunctional descriptive material will not distinguish the 

With respect to claims 12 and 22 Smith in view of Rollins discloses all the limitations as describe above. Rollins further discloses: wherein the manufacturer node is provided with all service data provided by the first and second customer nodes; and wherein the first node is selectively provided with service data originating from the first node and is not provided with service data from the second node (See paragraph 0085-0086, 0088 and 0113).

With respect to claims 13 and 23 Smith in view of Rollins discloses all the limitations as describe above. Rollins further discloses: wherein the manufacturer node is provide with all service data provided by the first and second customer nodes; wherein the first node is selectively provided with service data originating from the first node and second node (See paragraph 0085-0086, 0088 and 0113). With respect to “wherein the service data provided to the first node does not contain an origin for service data originating from the second node” this is nonfunctional descriptive material as it only describes the data that is contained in the service data, while the data contained in the service data is not used to perform any of the recited functions/method steps. Therefore, it has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 

With respect to claims 15 and 25 Smith in view of Rollins discloses all the limitations as describe above. With respect to “wherein the data representative of an automated teller machine module comprises a unique identifier” this is nonfunctional descriptive material as it only describes a data that is contained in the data, while the data contained in the data is not used to perform any of the recited functions/method steps. Therefore, it has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).

With respect to claims 16 and 26 Smith in view of Rollins discloses all the limitations as describe above. Smith discloses: wherein the service data comprises a unique identifier; and the distributed ledger is operable to store the service data responsive to determining the unique identifier in the service data matches the unique identifier of the automated teller machine module (See paragraph 0045-0046).

With respect to claims 17-18 and 27-28 Smith in view of Rollins discloses all the limitations as describe above. With respect to “wherein the service data comprises data  Therefore, it has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).

With respect to claims 19 and 29 Smith in view of Rollins discloses all the limitations as describe above. Smith discloses: wherein the distributed ledger is operable to store data  (See paragraph 0045-0046) With respect to “indicating an end of life for the automated banking machine component received from a node” this is nonfunctional descriptive material as it only describes a data, while the description of data is not used to perform any of the recited functions/method steps. Therefore, it has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).

With respect to claims 20 and 30 Smith in view of Rollins discloses all the limitations as describe above. Smith discloses: wherein the device is selected from a group consisting of a personal identification number pad and a touch screen (See paragraph 0043 i.e. refrigerator). Smith in view of Rollins does not explicitly disclose the device is the automated banking machine component is selected from a group consisting of an encrypting personal identification number pad and an encrypting touch screen. However, it would have been obvious to one of the skill in the art to substitute the device of Smith with another known device such as automated banking machine in order to yield a predictable result.  In addition with respect to claim 30, type of machine component does not have patentable weight, in order to be entitled to weight in method claims, a structural limitations therein must affect the method in a manipulative sense and not to an amount to the mere claiming of a use of a particular structure (Ex parte Pfeiffer, 135 USPQ 31 (BdPatApp&Int 1961)).

Claims 14 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 20170364908) in view of Rollins (US 20170193619) in further view of Ji (US 20140149225).
With respect to claims 14 and 24 Smith in view of Rollins discloses all the limitations as describe above. Smith in view of Rollins does not explicitly disclose: wherein the distributed ledger is operable to enable the first node to select whether to retrieve data originating from the first node and data originating from all nodes. Ji discloses: wherein the distributed ledger is operable to enable the first node to select whether to retrieve data originating from the first node and data originating from all 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZESHAN QAYYUM whose telephone number is (571)270-3323. The examiner can normally be reached Monday-Friday 9:00AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 5712726708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ZESHAN QAYYUM/Primary Examiner, Art Unit 3685